 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Phillip M Ohman,                                 No. CV-17-01928-PHX-JAT
10                 Petitioner,                        ORDER
11   v.
12   United States of America, et al.,
13                 Respondents.
14
15         Pending before the Court is the Report and Recommendation (“R&R”) from the
16   Magistrate Judge recommending that the Petition for Writ of Habeas Corpus (as Amended
17   and as construed under 28 U.S.C. § 2254) be denied. (Doc. 35 at 1-2 and n. 1). Neither
18   party has objected to the R&R and the time for objecting has expired.
19         This Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
21   the district judge must review the magistrate judge’s findings and recommendations de
22   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
23   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263
24   F.Supp.2d 1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes that
25   de novo review of factual and legal issues is required if objections are made, ‘but not
26   otherwise.’”); Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d
27   1027, 1032 (9th Cir. 2009) (the district court “must review de novo the portions of the
28   [Magistrate Judge=s] recommendations to which the parties object.”). District courts are
 1   not required to conduct “any review at all . . . of any issue that is not the subject of an
 2   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985) (emphasis added); see also 28 U.S.C.
 3   ' 636(b)(1) (“the court shall make a de novo determination of those portions of the [report
 4   and recommendation] to which objection is made.”).
 5          Based on the foregoing and because there is no objection,
 6          IT IS ORDERED that the Report and Recommendation (Doc. 35) is accepted, the
 7   Amended Petition is denied and dismissed with prejudice and the Clerk of the Court shall
 8   enter judgment accordingly. The “Motion Requesting an Order for Extradition from
 9   ADOC to U.S. B.O.P” (Doc. 33) is denied.
10          IT IS FURTHER ORDERED that, in the event Petitioner files an appeal, a
11   certificate of appealability is denied (see Doc. 35 at 9).
12          Dated this 27th day of February, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
